UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1485



K. THOMAS GLASSON, JR.,

                                              Plaintiff - Appellant,

          versus


AMERICAN AUTO CONSULTANTS, INCORPORATED; JAY
PATTERSON; COLETTE BOUFFARD PATTERSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1377-A)


Submitted:   July 2, 1998                  Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ginger McGuffie, MCGUFFIE, HANDAL & WEISE, Vienna, Virginia, for
Appellant. Jay Patterson, Colette Bouffard Patterson, Appellees
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     K. Thomas Glasson, Jr., appeals the district court’s order

dismissing his complaint on the grounds that the Defendants are not

subject to personal jurisdiction in Virginia. Our review of the

record and the district court’s opinion adopting the magistrate

judge’s recommendation discloses no reversible error. Accordingly,

we affirm on the reasoning of the district court. Glasson v. Amer-

ican Auto Consultants, Inc., No. CA-96-1377-A (E.D. Va. Feb. 21,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2